Exhibit 10.01

BROKERAGE AGREEMENT

THIS BROKERAGE AGREEMENT

(the "Agreement") is entered into as of this 8th day of December, 2006, by and
between CJD & Associates, L.L.C., a Kansas limited liability company ("CJD"),
and First Life Brokerage, Inc., a Kansas corporation ("FLB"). CJD and FLB are
referred to herein collectively as the "Parties," and each individually as a
"Party."



WHEREAS

, CJD is a direct wholly owned subsidiary of Brooke Brokerage Corporation
("BBC") and an indirect wholly owned subsidiary of Brooke Corporation ("BC") and
BBC, Brooke Credit Corporation, a Kansas corporation ("BCC") and Brooke
Franchise Corporation, a Missouri corporation ("BFC") are each direct wholly
owned subsidiaries of BC;





WHEREAS

, FLB and First Life America Corporation, a Kansas corporation ("FLAC"), are
each direct wholly owned subsidiaries of First American Capital Corporation, a
Kansas corporation ("FACC");





WHEREAS

, CJD is currently engaged in the businesses of (a) consulting with managing
general agents and managing agencies regarding (i) acquisitions of managing
general agencies, (ii) financing of such acquisitions or other activities or
needs of managing general agencies, and (iii) other borrower's assistance
services; (b) referring such managing general agents and managing general
agencies to BCC for the purpose of obtaining commercial loans from BCC for such
acquisitions, activities or needs (such loans, the "MGA Loans") and (c)
providing collateral preservation services to BCC with respect to MGA Loans
(such businesses, collectively, the "MGA Loan Brokerage Business"), for which
CJD receives a fee from the borrower that may be funded by BCC's loan to the
borrower and/or compensation from BCC for collateral preservation services;





WHEREAS

, CJD is currently also engaged in business as a wholesale property and casualty
insurance broker, specializing in excess and surplus lines brokerage services
pursuant to which CJD assists unaffiliated insurance agents and franchisees of
BFC ("Brooke Franchisees") in finding for their customers insurance coverage for
hard-to-place and niche risks ("CJD's E&S Brokerage Business");





WHEREAS

, CJD is not currently engaged in the life insurance brokerage business;





WHEREAS

, FLB is currently engaged in the business of brokering life, health,
disability, and annuity products underwritten by insurance companies other than
FLAC (the "Life Insurance Brokerage Business");





WHEREAS

, BC and FACC are parties to a Stock Purchase and Sale Agreement dated October
6, 2006 (the "Stock Agreement"), pursuant to which, in part, the parties thereto
agreed that BC would cause CJD and FACC would cause FLB to execute and deliver
at the closing of the Stock Agreement a brokerage agreement by which all of the
future life insurance brokerage business of CJD and FLB and all of the future
MGA loan brokerage business of CJD and FLB shall be conducted by FLB;





WHEREAS

, the Parties are entering into this Agreement pursuant to Section 1.2(b) of the
Stock Agreement;





WHEREAS

, the agreements of the Parties in this Agreement are material inducements to
Brooke and FACC to enter into and perform under the Stock Agreement and the
agreements of FACC in the Stock Agreement are a material inducement to CJD to
enter into and perform under this Agreement; and





WHEREAS

, CJD and FLB desire to set forth in this Brokerage Agreement the terms and
agreements by which (1) FLB will conduct new MGA Loan Brokerage Business after
the date hereof, (2) FLB will conduct the Life Insurance Brokerage Business
after the date hereof; and (3) CJD will not conduct any new MGA Loan Brokerage
Business or any Life Insurance Brokerage Business after the date hereof;





NOW, THEREFORE,

in consideration of the foregoing recitals, the premises, and the mutual
promises covenants, conditions and undertakings contained herein, the Parties
agree as follows:



MGA Loan Brokerage Business.

Effective on the date of this Agreement first set forth above (the "Effective
Date"), (a) FLB shall commence conducting in a diligent manner at FLB's expense
the MGA Loan Brokerage Business with respect to which no written consulting
agreements or written borrower's assistance plans have been executed by CJD and
customers prior to such date ("FLB's MGA Loan Brokerage Business"), (b) CJD
shall discontinue its MGA Loan Brokerage Business conducted prior to such date,
except with respect to the completion of any outstanding rights and obligations
under written consulting agreements or written borrower's assistance plans
between CJD and customers executed prior to such date, written collateral
preservation agreements between CJD and BCC executed prior to such date, or
written consulting agreements between CJD and third-party consultants executed
prior to such date by which such consultants perform some or all of CJD's
obligations under collateral preservation agreements with BCC, as listed on
Schedule 1 attached hereto (all MGA Loan Brokerage Business conducted by CJD
prior to such date and, pursuant to this Subsection 1(b), after such date to be
referred to herein as "CJD's MGA Loan Brokerage Business"), (c) CJD shall
provide to FLB information regarding its business methods, processes and
know-how theretofore utilized by CJD in connection with CJD's MGA Loan Brokerage
Business, (d) CJD shall, on and after such day, refer to FLB any MGA Loan
Brokerage Business leads or inquiries (i) theretofore received by CJD, but for
which no written contracts or written and binding commitments have been entered
into, and (ii) thereafter received by CJD, (e) CJD shall consult with FLB on
specific MGA Loan Brokerage Business opportunities, (f) CJD shall make its MGA
industry contact listings available to FLB, and (g) CJD shall not refer to any
of its affiliates (other than FLB) any MGA Loan Brokerage Business leads or
inquiries or consult with such affiliates on MGA Loan Brokerage Business
opportunities. After any cessation by FLB of FLB's MGA Loan Brokerage Business
for any period of thirty (30) consecutive calendar days after the date hereof
for any reason, then, if FLB fails to resume the MGA Loan Brokerage Business
within ten (10) calendar days after delivery of written notice from CJD to FLB,
nothing herein shall thereafter (i) preclude CJD from engaging in any MGA Loan
Brokerage Business, (ii) preclude CJD from referring any MGA Mortgage Loan
Brokerage Business to an individual, entity or business other than FLB, or (iii)
require CJD to perform any obligations under Sections 1 or 4 of this Agreement.



Life Insurance Brokerage Business.

FLB shall continue to conduct its Life Insurance Brokerage Business diligently
and in the ordinary course of its business. CJD agrees that it will not engage
in the Life Insurance Brokerage Business and will refer to FLB all life
insurance brokerage inquiries that CJD receives from states in which FLB is
licensed as a life insurance broker. Nothing herein shall preclude CJD from (a)
engaging in the Life Insurance Brokerage Business after any cessation by FLB of
either its Life Insurance Brokerage Business or FLB's MGA Loan Brokerage
Service, or (b) referring at any time life insurance brokerage inquiries from
states in which FLB is not then licensed as a life insurance broker to parties
other than FLB.



President.

FLB and CJD agree that Michael S. Hess ("Hess") shall be elected President of
FLB as soon as practicable on or after the Effective Date and CJD agrees that it
will release Hess from any employment obligations effective January 1, 2007. FLB
agrees that its Board of Directors will take any and all actions necessary to
elect Hess President in accordance with this Section 4.



Consulting by CJD.

CJD shall allow FLB the reasonable use of CJD employees (for so long as they are
employed by CJD) involved in CJD's MGA Loan Brokerage Business, provided that
FLB shall reimburse CJD as mutually agreed upon by FLB and CJD. In no event
shall the reimbursement cost to FLB exceed the hourly cost of services provided
by any such employee based on his or her hours spent in providing such services
and his or her hourly rate of wages or base salary with CJD at the time such
services are provided.



Exclusions.

FLB acknowledges and agrees that CJD's E&S Brokerage Business; any consulting,
borrower's assistance, collateral preservation, or other services provided by
CJD to the funeral home/death care/final expense industry or any industry other
than the managing general agent/agency industry; the management of Bermuda
captive insurance companies; and any business in which CJD is engaged on the
date hereof or shall become engaged in the future, other than FLB's MGA Loan
Brokerage Business and the Life Insurance Brokerage Business, are expressly
excluded from the obligations of CJD under this Agreement and CJD shall be
entitled to engage in any and all businesses other than FLB's MGA Loan Brokerage
Business and the Life Insurance Brokerage Business after the Effective Date.

FLB acknowledges and agrees that any obligations, limitations or restrictions in
this Agreement applicable to CJD shall not apply to any affiliate of BC other
than CJD. For purposes of this Agreement, an "affiliate" of a specified entity
is an entity that directly, or indirectly through one on more intermediaries,
controls, or is controlled by, or under common control with, the person
specified.

FLB and CJD agree that the obligations, limitations and restrictions imposed
upon CJD shall not obligate, limit or restrict the ability of Brooke Franchisees
to broker, solicit or sell life insurance or annuity products, or any other
products or services, directly to customers (regardless of whether or not such
customers are customers of FLB or any of its affiliates) or through any other
broker or agent (other than Life Insurance Brokerage Business through CJD) or
otherwise obligate, limit or restrict Brooke Franchisees in any respect. Nothing
herein shall prevent FLB from providing Life Insurance Brokerage Services
directly to customers of Brooke affiliates or Brooke Franchisees or through such
Brooke affiliates or Brooke Franchisees, provided that any provision of Life
Insurance Brokerage Services by FLB through Brooke affiliates (other than FLB,
if then a Brooke affiliate) or Brooke Franchisees shall be subject to BFC's
prior approval and pursuant to a written agreement between the applicable Brooke
affiliate and not pursuant to any direct agreement between FLB and a Brooke
Franchisee.

FLB Financial Statements

.

After the Effective Date and through the date when FACC publishes its
consolidated financial statements for the fiscal quarter ended September 30,
2009, FLB shall prepare in accordance with generally accepted accounting
principles (except for the absence of footnotes solely applicable to FLB) no
less frequently than quarterly (based on FACC's fiscal quarters unless otherwise
agreed by FLB and CJD) and provide to CJD financial statements of FLB that are
(a) separate from any consolidated or other financial statements of FACC or any
other FACC affiliate, and (b) reviewed by an independent accounting firm in the
same manner that such accounting firm would review the quarterly financial
statements of FACC. Such review of FLB financial statements may be conducted by
the same independent accounting firm as conducts audits and reviews of FACC's
financial statements that are included in FACC's filings with the Securities and
Exchange Commission. 



Indemnification

.



FLB hereby agrees to indemnify and hold CJD and its affiliates (other than FLB,
if an affiliate), and the officers, directors, agents and employees of CJD and
such affiliates (collectively, the "CJD Indemnitees") harmless from and against
any and all liabilities, losses, damages, expenses, fines and penalties of any
kind, including reasonable attorneys' fees and disbursements, incurred by any of
the CJD Indemnities as a result of any claim made against any of the CJD
Indemnitees by any third party arising out of provision of any MGA Loan
Brokerage Services by FLB, provision of any Life Insurance Brokerage Services by
FLB, the conduct of any business by FLB other than the provision of MGA Loan
Brokerage Services or Life Insurance Brokerage Services, the performance by FLB
of any of its obligations under this Agreement, or the failure by FLB to perform
any of its obligations under this Agreement.

CJD hereby agrees to indemnify and hold FLB and its affiliates (other than CJD,
if an affiliate), and the officers, directors, agents and employees of FLB and
such affiliates (collectively, the "FLB Indemnitees") harmless from and against
any and all liabilities, losses, damages, expenses, fines and penalties of any
kind, including reasonable attorneys' fees and disbursements, incurred by any of
the FLB Indemnities as a result of any claim made against any of the FLB
Indemnitees by any third party arising out of provision of the MGA Loan
Brokerage Services by CJD, the conduct of any business by CJD other than the
provision of MGA Loan Brokerage Services, the performance by CJD of any of its
obligations under this Agreement, or the failure by CJD to perform any of its
obligations under this Agreement.

Press Releases and Public Announcements

.

No Party shall issue any press release or make any public announcement relating
to the subject matter of this Agreement without the prior written approval of
the other Parties.



Entire Agreement

. This Agreement constitutes the entire agreement among the Parties and
supersedes any prior understandings, agreements, or representations by or among
the Parties, written or oral, to the extent they relate in any way to the
subject matter hereof.



Succession and Assignment

. This Agreement shall be binding upon and inure to the benefit of the Parties
named herein and their respective successors and permitted assigns. No Party may
assign either this Agreement or any of its rights, interests, or obligations
hereunder without the prior written approval of the other Party. This Agreement
is assignable in whole or in part by BBC.



Counterparts

. This Agreement may be executed in two or more counterparts (including by means
of facsimile), each of which shall be deemed an original but all of which
together will constitute one and the same instrument.



Headings

. The section headings contained in this Agreement are inserted for convenience
only and shall not affect in any way the meaning or interpretation of this
Agreement.



Notices

. All notices, requests, demands, claims, and other communications hereunder
shall be in writing. Any notice, request, demand, claim, or other communication
hereunder shall be deemed duly given (i) when delivered personally to the
recipient, (ii) one (1) business day after being sent to the recipient by
reputable overnight courier service (charges prepaid), (iii) one (1) business
day after being sent to the recipient by facsimile transmission or electronic
mail, or (iv) four (4) business days after being mailed to the recipient by
certified or registered mail, return receipt requested and postage prepaid, and
addressed to the intended recipient as set forth below:



If to FLB:

President

First Life Brokerage, Inc.

1303 S.W. First American Place

Topeka, KS 66604

Facsimile: (785) 267-7079



With copies to each member of the Independent Director Committee as defined in
the Stock Purchase Agreement.



If to CJD:



President

CJD & Associates, L.L.C.

10950 Grandview Drive, Suite 500

Overland Park, KS 66210

Facsimile: (913) 469-1177

Any Party may change the address to which notices, copies, requests, demands,
claims, and other communications hereunder are to be delivered by giving the
other Parties notice in the manner herein set forth.

Governing Law

. This Agreement shall be governed by and construed in accordance with the
domestic laws of the State of KANSAS without giving effect to any choice or
conflict of law provision or rule (whether of the State of kansas or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of KANSAS.



Amendments and Waivers

. No amendment of any provision of this Agreement shall be valid unless the same
shall be in writing and signed by each of the Parties. No waiver by any Party of
any provision of this Agreement or any default, misrepresentation, or breach of
any agreement or covenant hereunder, whether intentional or not, shall be valid
unless the same shall be in writing and signed by the Party making such waiver,
nor shall such waiver be deemed to extend to any prior or subsequent default,
misrepresentation, or breach of any agreement or covenant hereunder or affect in
any way any rights arising by virtue of any prior or subsequent such occurrence.



Severability

. Any term or provision of this Agreement that is invalid or unenforceable in
any situation in any jurisdiction shall not affect the validity or
enforceability of the remaining terms and provisions hereof or the validity or
enforceability of the offending term or provision in any other situation or in
any other jurisdiction.



Expenses

. Except as expressly set forth herein, each Party will bear its own costs and
expenses (including legal fees and expenses) incurred in connection with this
Agreement and the transactions contemplated hereby. Without limiting the
generality of the foregoing, all transfer, documentary, sales, use, stamp,
registration and other such taxes, and all conveyance fees, recording charges
and other fees and charges (including any penalties and stock) incurred in
connection with the consummation of the transactions contemplated by this
Agreement shall be paid by FLB when due, and FLB shall, at its own expense, file
all necessary tax returns and other documentation with respect to all such
taxes, fees and charges, and, if required by applicable law, the Parties will,
and will cause their affiliates to, join in the execution of any such tax
returns and other documentation.



Construction

. The Parties have participated jointly in the negotiation and drafting of this
Agreement. In the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the Parties
and no presumption or burden of proof shall arise favoring or disfavoring any
Party by virtue of the authorship of any of the provisions of this Agreement.
Any reference to any federal, state, local, or foreign statute or law shall be
deemed also to refer to all rules and regulations promulgated thereunder, unless
the context requires otherwise. The word "including" shall mean including
without limitation.



 

 

 

IN WITNESS WHEREOF

, the Parties have executed this Agreement on the date first above written.



FIRST LIFE BROKERAGE, INC.

 

By: /s/ Harland E. Priddle

Name: Harland E. Priddle

Title: Chairman

 

CJD & ASSOCIATES, l.l.c.

 

By: Michael S. Hess

Name: Michael S. Hess

Title: President

 

 

 